
	
		II
		111th CONGRESS
		1st Session
		S. 1989
		IN THE SENATE OF THE UNITED STATES
		
			October 28, 2009
			Ms. Klobuchar introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain children's
		  wallets.
	
	
		1.Certain children's
			 wallets
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Children’s wallets with outer surface of nylon each valued not
						over $1.00 and with dimensions not exceeding 26 cm x 11.5 cm and with artwork
						or graphics using cartoon characters or other children’s motif (provided for in
						subheading 4202.32.20) FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
